Citation Nr: 0333953	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployment due to service-connected disorders 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1999 by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A personal hearing was held in May 2003 before the 
undersigned Veterans Law Judge, sitting at the Denver RO.


FINDINGS OF FACT

1.  The veteran has established service connection for post-
operative coronary artery bypass graft and angioplasty with 
hypertension and history of myocardial infarction, currently 
evaluated as 60 percent disabling; anxiety disorder with 
depression, currently evaluated as 30 percent disabling; 
migraine headaches, currently evaluated as 30 percent 
disabling; sternum malunion, currently evaluated as 
noncompensable; fistula (arteriovenous malformation) and 
associated pseudoaneurysm, currently evaluated as 
noncompensable; residuals of malaria, currently evaluated as 
noncompensable; and residuals, post-operative right ankle 
injury, with osteoarthritis, currently evaluated as 
noncompensable.  The veteran's service-connected disorders 
are rated as 80 percent disabling when considered on a 
combined basis.

2. The veteran's combined service-connected disorders do not 
render him unemployable.




CONCLUSION OF LAW

The criteria for the award of TDIU benefits are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his case, by the Statement of the Case and 
Supplemental Statement of the Case furnished him in the 
course of his appeal.  In addition, duty to assist letters 
provided him pursuant to the assorted claims he has pursued 
in the last several years have advised him that he was to 
notify VA of any evidence he wanted VA to consider, the 
information he needed to furnish so that VA could seek those 
records, and the steps VA would undertake to obtain any such 
evidence.  The Board accordingly finds that he was advised as 
to what evidence was needed to establish entitlement to the 
benefits sought, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all relevant treatment cited by the 
veteran have been sought by VA, and that he has been accorded 
VA examination.  The Board notes, in that regard, that the 
veteran, at his January 2003 personal hearing, while 
indicating that he was continuing to receive medical 
treatment from VA, specifically requested that the record be 
closed and that the Board's review of his claim be based on 
the evidence associated with the file as of that date.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant are satisfied.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  While the 
Supplemental Statement of the Case that was issued in March 
2003 advised the veteran that he was to submit additional 
evidence in response thereto within 60 days, it is also noted 
that he thereafter requested that this time period be waived 
so that his case could be placed on the Board's May 2003 
hearing docket.  The Board is of the opinion that this 
request, when viewed together with his testimony at his 
hearing that the record be closed and the Board proceed on 
his claim, can reasonably be interpreted as a waiver of the 
one-year requirement stipulated by the Federal Court in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, supra.

II.  TDIU Benefits

The veteran contends, essentially, that his service-connected 
disorders render him unemployable; that is, that he is unable 
to obtain and maintain a substantially gainful occupation as 
a result of these disabilities.  Under the provisions of 
38 C.F.R. § 4.16(a) (2003), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability is rated at least 
60 percent disabling, and that, if there are two or more 
disabilities, they are rated on a combined basis as at least 
70 percent disabling, with one disability rated at least 40 
percent disabling.  

These criteria are satisfied; the veteran's service-connected 
disorders are currently rated as 80 percent disabling when 
considered on a combined basis, with his coronary bypass 
disability rated, in and of itself, as 60 percent disabling.  
The fact that these criteria are met, however, does not in 
and of itself mean that the veteran is, in fact, unable to 
obtain and maintain substantially gainful employment as a 
consequence of his service-connected disabilities.  In the 
instant case, the evidence demonstrates that, while the 
veteran may have been unable to maintain steady employment, 
his failure to do so was not due to his service-connected 
disabilities.  Statements dated in February 1999 and March 
1999 from former employers indicate reasons for employment 
termination to include "quit - no notice - went to better 
self"; "voluntary resignation"; "did not like the amount 
of pay for job"; and "quit."  Another such statement notes 
that the veteran "hurt his ribs at home and he was unable 
[to] perform his duties"; service-connection, while in 
effect for sternum malunion, has not been established for a 
rib disability.  More recently, an employer indicated that 
the veteran had been employed from October 2000 to June 2002, 
and that employment had been terminated for "[r]epeated 
performance issues"; "tardiness or attendance" incidents, 
"[a] couple [of which] may have been approved," were noted.  
While the veteran has testified that his physical 
disabilities have impeded his ability to maintain steady 
employment, the records from his former employers do not 
reflect that his employment was terminated as a result of 
either impairment or attendance problems caused by his 
service-connected disabilities.

In addition, the record is replete with findings on VA 
examination that the veteran, while restricted as to the 
nature of physical labor in which he could engage, was 
nonetheless employable.  The report of an August 1999 VA 
examination notes, with specific regard to employability, 
that he was capable of doing sedentary work.  The report of a 
January 2000 VA examination indicates remarks by the examiner 
that "this man could work at least part time and potentially 
full time at a sedentary job."  The report of a January 2001 
VA mental status examination notes remarks by the examiner 
that "[t]here is no psychological reason why the veteran 
cannot be employed," while the report of a VA physical 
examination also conducted in January 2001 indicates that he 
was "capable of performing at least sedentary work.  He can 
sit for several hours and walk for three to four hours.  He 
can lift 20 pounds occasionally and 10 pounds frequently.  He 
has no problems with manipulative skills or communicative 
skills."  

In brief, while the veteran satisfies the criteria for an 
award of TDIU benefits, the evidence does not demonstrate 
that he is, in fact, unable to obtain and maintain 
substantially gainful employment as a result of his service-
connected disorders.  To the contrary, the record shows that 
he apparently left various jobs for reasons other than 
medical problems due to those disorders, and that he has been 
consistently deemed to be able to undertake at least 
sedentary employment.  The Board must therefore conclude that 
the preponderance of the evidence is against his claim for 
TDIU benefits.  That claim, accordingly, fails.


ORDER

Entitlement to TDIU benefits is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



